Case 2:18-cr-00515-MCA Documen Filed 03/11/21 Page 1 of 2 PagelD: 1321

REM KATCHER
LAW GROUP».

Your Criminal and DWI Defense Team

March 11, 2021

VIA ECF AND EMAIL

Hon. Madeline Cox Arleo

United States District Judge

United States District Court

M.L.K. Jr. Federal Building & Courthouse
50 Walnut Street

Newark, NJ 07102

Re: United States v. Gary Basralian
Docket No. 18 CR 515 (MCA)
Our File No. TBD

Dear Judge Arleo:

This firm represents the interests of Mr. Basralian in the above matter. In
April 2020, Mr. Basralian filed a motion for compassionate relief based on his co-
morbid medical conditions and his high risk of being infected by COVID. In June
2020, Your Honor denied that motion without prejudice instructing Mr. Basralian
to exhaust his administrative remedies. On or about December 1, 2020, Mr.
Basralian renewed his application for compassionate relief. The motion was filed
electronically as required. However, after not hearing from the court for several
weeks, my office contacted the court and we were advised that the matter had not
been scheduled for briefing and oral argument because the application was filed
as a “brief” instead of a “motion”. During that phone cal, my office was advised
that the court had received Mr. Basralian’s application but merely due to the way
it was filed, action was not taken. My office then electronically re-filed the
application as a “motion”.

My office has called the court several times since the re-filing of my client’s
application. The matter has not been scheduled, no briefing schedule set, and no
response from the court as to the status of my client’s formal application for relief.

On or about February 11, 2021, Mr. Basralian filed a supplemental
certification detailing additional facts which had developed since the motion was
submitted in December. My office has called the court since that filing with no
response.

 

25 East Salem Street, Suite 400 * Hackensack, New Jersey 07601
www.RemLawGroup.com « 201.488.1234 « fax 201.488.3100
Case 2:18-cr-00515-MCA Document 38 Filed 03/11/21 Page 2 of 2 PagelD: 1322

My client is confined to the FCI Ft. Dix Camp. The media has drawn
attention to the conditions at this facility and the surges in outbreaks of the COVID
virus which have plagued my client and others similarly situated. My client is the
oldest person at the camp and has several co-morbid ailments which were made
known to the court at his sentencing as well as in subsequently filed submissions.
My client has not received care for his cardiac condition since he self-surrendered
to FCI Ft. Dix in November 2019 as the cardiologist refuses to come to the prison.
My client has not received necessary medications to contro! his blood pressure
which is also problematic for someone with my client's cardiac health.

In writing this letter to Your Honor, | hope that the court will take notice of
the motion that has been pending for several months. As | am sure Your Honor
can imagine, my client is sitting in prison, knowing that his attorney has filed
applications with the court, and neither the court nor the government have taken
steps to move his application through the system. My client wonders where his
right is to be heard and why his issues are being ignored while so many others in
his same position not only have had their cases heard but have been released.

Thank you for your courtesies.

Respectfully submitted,

REM KATCHER LAW GROUP, P.C.
Fama Katcher, ce.

Tamra Katcher, Esq.
NJ Attorney ID #019251999

tkatcher@remlawgroup.com

cc: Courtney A. Howard, AUSA (via email and ECF)
Gary Basralian
